Name: Commission Regulation (EEC) No 435/88 of 16 February 1988 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 2. 88 Official Journal of the European Communities No L 45/5 COMMISSION REGULATION (EEC) No 435/88 of 16 February 1988 establishing unit values for the determination of the customs value of certain perishable goods cated to the Commission in accordance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3773/87 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the txxles and criteria laid down in that same Regulation to the elements communi ­ HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 19 February 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 16 February 1988 . For the Commission COCKFIELD Vice-President (') OJ No L 154, 13 . 6 . 1981 , p. 26. (A OJ No L 355, 17. 12. 1987, p . 19 . No L 45/6 Official Journal of the European Communities 18 . 2. 88 ANNEX Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit FI £ 1.10 0701 90 51 New potatoes 31,00 1 339 244,97 64,02 216,48 5 108 24,06 47 187 71,89 21,49 0701 90 59Il\ Il\ I \ \ l I \ 1.20 0702 00 10 0702 00 90 Tomatoes 111,87 4 833 883,79 230,97 781,01 18 430 86,82 170 239 259,37 77,55 1.30 0703 10 19 Onions (other than seed) 17,50 756 138,27 36,13 122,19 2 883 13,58 26 634 40,57 12,13 1.40 ¢ 0703 20 00 Garlic 162,83 7 035 1 286,38 336,18 1 136,79 26 825 126,38 247 789 377,52 112,87 1.50 ex 0703 90 00 Leeks 27,65 1 193 218,71 57,11 192,53 4 550 21,48 42 056 64,13 19,24 1.60 ex 0704 10 10 ex 0704 10 90 Cauliflowers 24,64 1 063 194,92 50,89 171,59 4 055 19,14 37 482 57,16 17,15 1.70 0704 20 00 Brussels sprouts 44,76 1 931 355,63 92,23 312,60 7 362 34,82 68 116 103,74 31,19 1.80 0704 90 10 White cabbages and red cabbages 26,32 1 137 207,96 54,34 183,77 4 336 20,43 40 058 61,03 18,24 1.90 ex 0704 90 90 Sprouting broccoli or cala ­ brese (Brassica oleracea var. italica) 105,39 4 554 832,64 217,60 735,81 17 363 81,80 160 387 244,36 73,06 1.100 ex 0704 90 90 Chinese cabbage 47,34 2 045 374,00 97,74 330,51 7 799 36,74 72 043 109,76 32,81 1.110 0705 11 10 Cabbage lettuce (head lettuce) 73,76 3 187 582,77 152,30 515,00 12 153 57,25 112 256 171,03 51,13 I 0705 1 1 90 \ Il\ IlIIIlIlll\ 1.120 ex 0705 29 00 Endives 43,78 1 891 345,88 90,39 305,66 7212 33,98 66 625 101,50 30,35 1.130 ex 0706 10 00 Carrots 25,51 1 102 201,54 52,67 178,10 4 203 19,80 38 823 59,14 17,68 1.140 ex 0706 90 90 Radishes 101,45 4 383 801,50 209,46 708,29 16 714 78,74 154 389 235,22 70,33 1.150 0707 00 1 1 0707 00 19 Cucumbers 93,56 4 042 739,12 193,16 653,17 15413 72,61 142 374 216,91 64,85 1.160 0708 10 10 0708 10 90 Peas (Pisum sativum) 136,67 5 905 1 079,69 282,17 954,13 22 515 106,07 207 974 316,86 94,74 1.170 0708 20 10 0708 20 90 Beans (Vigna spp., Phaseolus spp) 127,30 5 500 1 005,69 262,83 888,74 20 972 98,80 193 721 295,14 88,24 1.180 ex 0708 90 00 Broad beans 35,62 1 539 281,43 73,55 248,70 5 868 27,64 54 211 82,59 24,69 1.190 0709 10 00 Globe artichokes 71,13 3 073 561,99 146,87 496,63 11 719 55,21 108 253 164,93 49,31 1.200 \ Asparagus \ ||\ llllli \ li 1.200.1 ex 0709 20 00  green 485,64 20 984 3 836,54 1 002,65 3 390,39 80 006 376,92 739 012 1 125,94 336,65 1.200.2 ex 0709 20 00  other 213,45 9 222 1 686,24 440,69 1 490,15 35 164 165,66 324 812 494,87 147,96 1.210 0709 30 00 Aubergines (egg-plants) 102,37 4 423 808,77 211,36 714,71 16 865 79,45 155 789 237,35 70,96 1.220 ex , 0709 40 00 Celery stalks and leaves 47,53 2 054 375,54 98,14 331,87 7 831 36,89 72 339 110,21 32,95 1.230 0709 51 30 Chantarelles 380,81 16 444 3 035,75 791,09 2 634,74 60 745 294,66 570 911 890,27 264,14 1.240 0709 60 10 Sweet peppers 75,34 3 255 595,23 155,56 526,01 12412 58,47 114 656 174,68 52,23 1.250 0709 90 50 Fennel 28,57 1 234 225,70 58,98 199,45 4 706 22,17 43 476 66,24 19,80 1.260 0709 90 70 Courgettes 20,99 907 165,83 43,34 146,55 3 458 16,29 31 944 48,66 14,55 1.270 ex 0714 20 00 Sweet potatoes, whole fresh 93,15 4 020 740,07 191,93 650,53 15 322 72,46 141 750 215,89 64,90 2.10 ex 0802 40 00 Chestnuts (Castanea spp.), fresh 50,95 2 199 403,00 105,23 354,76 8 384 39,58 77 493 118,17 35,46 2.20 ex 0803 00 10 Bananas (other than plan ­ tains), fresh 45,77 1 977 361,59 94,50 319 $4 7 540 35,52 69 652 106,12 31,72 2.30 ex 0804 30 00 Pineapples, fresh 54,48 2 354 430,39 112,48 380,34 8 975 42,28 82 903 126,31 37,76 2.40 ex 0804 40 10 ex 0804 40 90 Avocados, fresh 131,65 5 688 1 040,05 271,81 919,10 21 689 102,18 200 340 305,23 91,26 2.50 ex 0804 50 00 Guavas and mangoes, fresh 183,12 7912 1 446,69 378,08 1 278,45 30 168 142,13 278 668 424,57 126,94 2.60 Sweet oranges, fresh : llll ll||ll \\Il 2.60.1 0805 10 11 0805 10 21 0805 10 31 0805 10 41  Sanguines and semi ­ sanguines 41,62 1 798 328,86 85,94 290,62 6 858 32,30 63 347 96,51 28,85 18 . 2. 88 Official Journal of the European Communities No L 45/7 Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.60.2 0805 10 15 0805 10 25 0805 10 35 0805 10 45  Navels, Navelines, Nave ­ lates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins 32,60 1 408 257,55 67,31 227,60 5 370 25,30 49 611 75,58 22,59 2.60.3 0805 10 19 0805 10 29 0805 10 39 0805 10 49  Others 24,44 1 056 193,09 50,46 170,64 4 026 18,97 37 195 56,66 16,94 2.70 Mandarins (including tange ­ rines and satsumas), fresh ; Clementines, wilkings and similar citrus hybrids, fresh : 2.70.1 ex 0805 20 10 Clementines 84,52 3 652 667,70 174,50 590,05 13 924 65,59 128 616 195,95 58,58 2.70.2 ex 0805 20 30 Monreales and Satsumas 53,84 2 326 425,40 111,17 375,93 8 871 41,79 81 943 124,84 37,32 2.70.3 ex 0805 20 50 Mandarins and Wilkings 62,42 2 697 493,19 128,89 435,83 10 284 48,45 95 000 144,74 43,27 2.70.4 ex 0805 20 70 ex 0805 20 90 Tangerines and others 71,79 3 102 567,14 148,21 501,19 11 827 55,71 109 245 166,44 49,76 2.80 ex 0805 30 10 Lemons (Citrus limon, Citrus limonum), fresh 32,83 1 418 259,41 67,79 229,24 5 409 25,48 49 969 76,13 22,76 2.85 ex 0805 30 90 Limes (Citrus aurantifolia), fresh 186,01 8 037 1 469,53 384,05 1 298,64 30 645 144,37 283 068 431,27 128,94 2.90 llGrapefruit, fresh : llII||IIIIIIIlII ll 2.90.1 ex 0805 40 00  white 34,85 1 506 275,38 71,97 243,36 5 742 27,05 53 045 80,81 24,16 2.90.2 ex 0805 40 00  pink 51,79 2 237 409,16 106,93 361,58 8 532 40,19 78 815 120,08 35,90 2.100 0806 10 11 Table grapes 203,07 8 774 1 604,31 419,27 1 417,74 33 455 157,61 309 029 470,83 140,77 0806 10 15IIIlIl\ IlIlIIllIl I 0806 10 19 I li\\ \ I li I 2.110 0807 10 10 Water-melons 28,08 1 212 224,02 57,91 196,89 4 556 21,77 42 751 65,15 19,38 2.120 Melons (other than water ­ melons) l | I I 2.120.1 ex 0807 10 90  Amarillo, Cuper, Honey Dew, Onteniente, Piel de Sapo, Rochet, Tendral 100,23 4 330 791,82 206,93 699,74 16 512 77,79 152 525 232,38 69,48 2.120.2 ex 0807 10 90  Other 129,77 5 607 1 025,24 267,94 906,02 21 380 100,72 197 487 300,88 89,96 2.130 0808 10 91 Apples 48,97 2 116 386,87 101,10 341,88 8 067 38,00 74 520 113,53 33,94 0808 10 93 I IIIl\ \ \ llIIIlllII 0808 10 99 I \ ll \\\ llllll II 2.140 . ex 0808 20 31 ex 0808 20 33 ex 0808 20 35 ex 0808 20,39 Pears (other than the Nashi variety (Pyrus Pyrifolia)) 76,47 3 304 604,10 157,87 533,85 12 597 59,35 116 365 177,29 53,00 2.150 0809 10 00 Apricots 121,16 5 229 958,33 250,23 843,61 19 937 94,12 184 276 281,02 84,33 2.160 0809 20 10 0809 20 90 Cherries 115,53 4 978 911,55 240,12 799,31 18 105 89,61 173 756 270,27 80,21 2.170 ex 0809 30 00 Peaches 1 83,03 7 908 1 446,00 377,90 1 277,84 30 154 142,06 278 535 424,37 1 16,8 8 2.180 ex 0809 30 00 Nectarines 125,97 5 443 995,21 260,09 879,47 20 753 97,77 191 702 292,07 87,32 2.190 0809 40 11 0809 40 19 Plums 111,62 4 823 881,81 230,45 779,27 18 389 86,63 169 859 258,79 77,37 2.200 0810 10 10 0810 10 90 Strawberries 342,94 14818 2 709,22 708,04 2 394,17 56 497 266,16 521 863 795,09 237,72 2.210 0810 40 30 Fruit of the species Vacci ­ nium myrtillus) 1 55,23 6 688 1 240,23 322,25 1 074,37 24 633 120,26 232 567 362,70 108,08 2.220 0810 90 10 Kiwi fruit (Actinidia chinensis Planch.) 141,62 6 119 1 118,84 292,40 988,73 23 332 109,92 215517 328,35 98,17 2.230 ex 0810 90 90 Pomegranates 51,26 2213 406,77 105,84 357,82 8 456 39,85 77 884 118,89 35,56 2.240 ex 0810 90 90 Khakis 81,74 3 532 645,80 168,77 570,70 13 467 63,44 124 397 189,52 56,66 2.250 ex 0810 90 9Q Lychees 186,09 8 041 1 470,17 384,22 1 299,20 30 658 144,43 283 191 431,46 129,00